DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CENTURY-NATIONAL INSURANCE COMPANY,
                             Appellant,

                                    v.

   CENTRAL FLORIDA CHIROPRACTIC CARE a/a/o LOUISSAINT
                        LIMOSE,
                        Appellee.

                              No. 4D21-144

                           [August 12, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos. 50-2016-CC-
012144-XXXX-MB and 50-2019-AP-000066-CAXX-MB.

  William J. McFarlane, III, and Michael K. Mittelmark of McFarlane Law,
McFarlane Dolan & Prince, Coral Springs, for appellant.

  Shannon M. Mahoney of Shannon M. Mahoney, PLLC, West Palm
Beach, and John R. Whittles of Mathison Whittles, LLP, Palm Beach
Gardens, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.